Citation Nr: 0404154	
Decision Date: 02/12/04    Archive Date: 02/23/04

DOCKET NO.  02-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a disorder 
manifested by sleeping problems.

4.  Entitlement to service connection for a disorder 
manifested by nightmares and nervousness.


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.  He was awarded the Combat Infantryman Badge 
and the Purple Heart for his service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Previously, the RO in an April 1983 rating 
decision denied service connection for PTSD, but it does not 
appear that the veteran was informed of that decision, much 
less given his appellate rights.  See 38 C.F.R. §§ 19.114, 
19.129 (1983).  Later, the RO in a January 2003 rating 
decision denied service connection for PTSD on a de novo 
basis.  The veteran and his representative appeared before 
the undersigned Veterans Law Judge at a hearing held at the 
RO in June 2003.

In a July 2003 statement, the veteran raised the issue of 
clear and unmistakable error (CUE) in the April 1983 rating 
decision denying service connection for PTSD.  This issue is 
referred to the RO.  

This appeal is REMANDED to the RO via the Veterans Benefits 
Administration (VBA) Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

The veteran testified that he is currently treated at the Vet 
Center in Jackson, Mississippi, and that the he sought 
treatment at the VA Medical Center (VAMC) in Little Rock, 
Arkansas, in 2000.  He has alleged treatment at the VAMC in 
Jackson, Mississippi, in 1970 and the 1980s.  Complete 
records from the above-mentioned Vet Center and the VAMC have 
not been associated with the claims file.  

Moreover, although the veteran underwent a VA examination in 
2002, it does not appear that the examiner had the correct 
information.  A March 1983 VA Examination shows a diagnosis 
of PTSD.  Moreover, the veteran reported that he received 
treatment by both VA and the Vets Center for his psychiatric 
problems.  However, the December 2002 VA Examination 
indicates that the veteran had never been treated for his 
emotional or nervous issues.  Additionally, although the VA 
examiner diagnosed depression at that time, he did not 
provide an opinion as to whether the veteran's depression was 
related to his active service.  VA's duty to assist the 
veteran includes obtaining relevant medical records and a 
thorough and contemporaneous examination in order to 
determine the nature and extent of the veteran's disability.  
38 C.F.R. § 3.159(c) (2003).

The Board finds that the issues on appeal to include service 
connection for PTSD, depression, disorder manifested by 
sleeping problems, and a disorder manifested by nightmares or 
nervousness may be related.  Therefore, the additional 
development must be concluded prior to a decision on any 
issue.  To ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, 
the case is REMANDED for the following development:

1.  The VBA AMC should request all the 
veteran's records from the Little Rock 
VAMC for the period from January 2000 to 
November 2001 as well as any records from 
the Jackson VAMC from 1970, the 1980s, 
and from May 2003 to the present.  After 
obtaining the necessary authorization, 
the VBA AMC should request the veteran's 
records from the Vet Center in Jackson, 
Mississippi, from December 2002 to the 
present.  If any records are not received 
or are not available, the VBA AMC should 
advise the veteran of such.  

2.  After the completion of number 1 
above, the veteran should be afforded a 
VA psychiatric examination by a 
psychiatrist to determine the nature and 
extent of any diagnosed psychiatric 
disorder, to include PTSD.  All special 
studies and tests should be completed.  
The veteran's claims folder should be 
made available to the examiner, and the 
examiner is requested to review the 
claims folder in conjunction with the 
examination.  
The examiner should note that the 
veteran's complete claims file was 
reviewed.  The examiner should be 
informed that the veteran's participation 
in combat is conceded.  The examiner 
should indicate whether the veteran's 
complaints of sleeping problems, 
nightmares, and nervousness may be 
explained by a known diagnosis or 
diagnoses, and if so, the examiner should 
identify the diagnosis or diagnoses.  
Thereafter, the examiner should opine 
whether the veteran's diagnosed 
psychiatric disorder is as least as 
likely as not that the veteran meets the 
criteria for a diagnosis of PTSD.  For 
any psychiatric disorder other than PTSD, 
the examiner should opine whether it is 
as least as likely as not that it is 
related to service.  A complete rationale 
based on the facts and medical principles 
should be provided.

3.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.   
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


